Citation Nr: 0824706	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in December 2007, 
which vacated a June 2007 Board decision and remanded the 
case for additional development.  The issue initially arose 
from an April 2003 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The Court Order in this appeal was based upon a Joint Motion 
for Remand between the parties which indicates that VA must 
discuss whether the veteran is entitled to a medical 
examination and medical opinion.  In a recent brief filed 
with the Board, attorneys for the veteran's service 
representative have also requested a medical examination or 
opinion that conclusively determines whether the veteran's 
current back disability is related to a December 1944 service 
incident.

The veteran's service treatment records reflect that in 
December 1944 he sustained second degree flash burns on his 
back (from the belt line to the neck) resulting from an 
explosion of gasoline while burning trash.  He was 
hospitalized for two weeks and was discharged to duty with 
epidermis noted to be in good condition with few persistent 
pyogenis lesions.  The report of his separation examination 
in February 1946 showed his spine and extremities were normal 
when he left service.

In a June 1946 rating decision, the RO granted service 
connection for burn scars of the right arm and shoulder and 
assigned a noncompensable rating, which is still in effect. 
In October 1947, the RO denied service connection for claimed 
right arm and shoulder pain.  

In an October 1984 statement from the veteran's private 
physician, it was noted that the veteran had been treated for 
ongoing back problems with radiculopathy from 1975 to 1984.  
X-ray evidence showed degenerative changes in the lumbar 
spine with suspicion of narrowing of the spinal canal and 
bone spur formation of the left femur head.  Curiously, the 
report did not mention any burn scars on the back, nor does 
it appear that the veteran made reference to his in-service 
injury.

In November 2002, the veteran underwent VA examination by a 
physician's assistant who did not have access to the claims 
file.  The veteran had claimed an increased rating for burn 
scars to the back.  While the purpose of the examination was 
to determine the current nature and severity of his burn scar 
residuals, the examiner noted that the veteran had chronic 
and recurrent severe back pain in the lumbar region with 
radiculopathy into the bilateral legs.  The absence of burn 
scars was noted in the report.  The veteran indicated that he 
was retired from the Greyhound Bus Company. 

The report of a December 2002 magnetic resonance imaging 
(MRI) scan noted that the veteran had multilevel spondylosis 
with generalized disc disease and hypertrophic changes of the 
posterior elements with resultant spinal stenosis throughout 
the lumbar spine.

A March 2003 statement from his physician, Dr. R., stated, 
"[p]atient sustained flash burns (2°) over entire back from 
belt line to neck on 12-8-1944, while burning trash - 
gasoline exploded.  Pt. states (but records do not make any 
mention) that he was thrown about '20 feet' by the explosion, 
landing on his back."  The physician opined that "if the 
patient was thrown 20 feet by the explosion, it is possible 
this could have accelerated the spondylosis and generalized 
disc disease, as well as the degenerative/hypertrophic 
changes."

In determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a claimant's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As noted in the Board's June 2007 remand, the veteran's 
current back disability has been variously diagnosed as 
spondylosis, generalized disc disease, hypertrophic changes 
of the posterior elements with resultant spinal stenosis 
throughout the lumbar spine, and degenerative changes of the 
lumbar spine.  

The Board notes further that the veteran has provided written 
statements indicating that in addition to burn scars, he 
injured his back during the December 1944 in-service gasoline 
explosion.  There is evidence, both from the service 
treatment records and the lay statements of the veteran and 
his brother, that there was some event in service that 
injured the veteran in December 1944.  However, there is no 
competent medical evidence that this event was more than a 
flash fire or that the force of a gasoline explosion threw 
the veteran several feet and onto his back.  The Board, 
however, does note that there is documentary evidence in the 
claims file since July 1947 that the veteran has consistently 
asserted that he was thrown or "blown up" in this December 
1944 event.  He has reported having a history of back 
problems since leaving military service and that evidence of 
this treatment was unavailable since the healthcare providers 
who treated him are now deceased.  The veteran also provided 
a lay statement from his brother that the veteran suffered 
from back problems since the in-service gasoline explosion.  

The March 2003 speculative opinion from Dr. R. provides some 
evidence that the veteran's claimed disability may be 
associated with the service event, if not injury, of December 
1944.  See 38 C.F.R § 3.159(c)(4).  The March 2003 medical 
opinion from Dr. R. offers that the veteran's spondylosis and 
generalized disc disease with degenerative changes of the 
lumbar spine could have been aggravated by the in service 
explosion, "if the patient was thrown 20 feet by the 
explosion."  However, the physician was careful to note that 
the service treatment records made no mention of the veteran 
being thrown 20 feet, and indicated that if this were true, 
then it was possible that this could have "accelerated" the 
back pathology.  Thus, Dr. R. placed limitations on his 
opinion and resorted to speculation.  The Board finds that 
Dr.R's equivocal opinion and lay evidence of symptomatology 
are sufficient to meet the low threshold required for the 
third factor of the McLendon analysis.  

Absent in all of the reports is any mention of the veteran's 
post-service medical history as it relates to his back.  All 
that is known is that he was employed by a bus company.  The 
nature of his employment(s), and any occupational, motor 
vehicle or recreational injuries to his back are unknown at 
this time.

Considering the Court Order and the representative's brief, 
the Board finds that a remand for examination is warranted as 
there is not sufficient medical evidence in the claims file 
with which to make a decision on the service connection claim 
on appeal.  Hence, the Board will remand this matter for the 
RO to arrange for a VA examination and medical opinion on the 
etiology of the veteran's claimed back disability.

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice pursuant to 
Dingess/Hartman.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to the claim on appeal.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should inquire of the veteran 
whether he applied for, or was ever in 
receipt of, workman's compensation (W/C) 
benefits due to on-the-job injuries, 
and/or whether he was ever in receipt of 
Social Security Administration disability 
(SSD) benefits.  An inquiry should be 
made regarding whether the veteran was 
ever in an automobile accident.  If the 
response is affirmative any question, the 
RO is to obtain the W/C and/or SSD 
records, including medical records upon 
which any W/C or SSD claim was based, or 
medical reports regarding any motor 
vehicle accident..

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran should be afforded a VA medical 
examination, to be conducted by an 
orthopedic physician.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  It should also be asked of the 
veteran whether he was ever involved in 
motor vehicle accidents.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician must specifically address 
the veteran's in-service treatment for 
burns to his back in December 1944, the 
veteran's contention that the force of 
the in-service gasoline explosion caused 
injury to his back causing his current 
disorder, and the February 1946 discharge 
examination finding that the veteran's 
spinal system showed no abnormalities.  
If there is documentation of other post-
service back injuries, they are to be 
noted and the impact of those injuries is 
to be discussed by the examiner.  All 
clinical findings should be reported in 
detail.  The examiner is to opine whether 
it is at least as likely as not that any 
present back pathology is the result of 
documented back injuries in service.  All 
opinions rendered by the physician are to 
include sustainable reasons and bases to 
support the opinions.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




